

117 HR 5135 IH: Guaranteeing Resilient Installations for Defense Act of 2021
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5135IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Crow (for himself, Mr. Peters, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to carry out a pilot program on the implementation of mitigating actions to address vulnerabilities to critical defense facilities and associated defense critical electric infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Guaranteeing Resilient Installations for Defense Act of 2021 or the GRID Act of 2021.2.Pilot program on implementation of mitigating actions to address vulnerabilities to critical defense facilities and associated defense critical electric infrastructure(a)Two-Year pilot authorized(1)In generalThe Secretary of Defense, in coordination with the Secretary of Energy, the Secretaries of each of the military departments, and the Secretary of the department in which the Coast Guard is operating, shall carry out a two-year pilot program under which the Secretary shall implement mitigating actions to address vulnerabilities assessed under section 215A of the Federal Power Act (16 U.S.C. 824o–1) at critical defense facilities and their associated defense critical electric infrastructure, after consultation with, and with the consent of, the owners of such facilities and infrastructure.(2)Use of grant authorityIn carrying out the pilot program, the Secretary of Defense may make grants, enter into cooperative agreements, and supplement funds available under Federal programs administered by agencies other than the Department of Defense to support mitigating actions under this section.(b)Selection of installationsThe Secretary of Defense shall select at least three military installations designated as critical defense facilities at which to carry out the pilot program under this section. In selecting such installations, the Secretary shall—(1)ensure that at least one of the military installations selected is an installation of each of the Armed Forces; (2)select installations that represent different challenges or severities with respect to electric infrastructure vulnerability;(3)select at least one critical defense facility within the service territory of a Power Marketing Administration;(4)provide particular consideration for critical defense facilities and the associated defense critical electric infrastructure that use rural cooperatives or municipal entities for their electricity needs; and(5)provide particular consideration for critical defense facilities and defense critical electric infrastructure that have completed an assessment of vulnerabilities and resilience requirements in coordination with the Secretary of Defense and the Secretary of Energy. (c)Comptroller General review(1)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall—(A)conduct a review of the pilot program under this section; and(B)submit to the appropriate congressional committees a report on the results of the review.(2)ContentsThe review required under this subsection shall include an assessment of the effectiveness of the mitigating actions taken under the pilot program and the feasibility of expanding the implementation of such mitigating actions at other installations identified under section 215A(a)(4) of the Federal Power Act (16 U.S.C. 824o–1(a)(4)).(d)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on Armed Services and the Committee on Energy and Commerce of the House of Representatives; and(B)the Committee on Armed Services and the Committee on Energy and Natural Resources of the Senate.(2)The term defense critical electric infrastructure has the meaning given such term under section 215A(a)(4) of the Federal Power Act (16 U.S.C. 824o–1(a)(4)).(3)The term critical defense facility means a facility designated as a critical defense facility under section 215A(c) of the Federal Power Act (16 U.S.C. 824o–1(c)).(4)The term mitigating action means any energy resiliency solution applied that is consistent with an assessed strategy to reduce vulnerabilities at critical defense facilities and associated defense critical electric infrastructure.